DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quam et al. U.S. PGPub 2015/0127174.
Regarding claim 1, Quam discloses a method for controlling the functioning of at least one smart home appliance of a network system comprising: a cloud server (e.g. pg. 2-3, ¶44, 46 and 50; pg. 4-5, ¶55-56 and 60-64; Fig. 1-2); at least one smart home appliance (e.g. HVAC system) registered in said cloud server (e.g. pg. 2-3, ¶44, 46 and 50; pg. 4-5, ¶55-56 and 60-64; Fig. 1-2); a first user registered in said cloud server (e.g. pg. 2-3, ¶44, 46 and 50; pg. 4-5, ¶55-56 and 60-64; Fig. 1-2); a first terminal device, used by said first user, storing and executing a program including instructions wherein said first user is able to select on said first terminal device one or more control instructions (e.g. desired parameters/control settings) and to associate said selected one or more control instructions to said smart home appliance, said cloud server being able to send said one or more control instructions selected by said first user to said registered smart home appliance (e.g. pg. 4, ¶52 and 55; pg. 6, ¶77); wherein the method comprises: creating a sharing users' group for sharing control of said registered smart home appliance (e.g. abstract; pg. 1, ¶5-7; pg. 6-7, ¶73-81; Fig. 1-3 and 7), sending an invitation notification at an instruction of the first user, via said program running on said first terminal device, to a second terminal device of a second user to participate to said users group, said second terminal device storing and executing a program including instructions (e.g. abstract; pg. 1, ¶5-7; pg. 6-7, ¶73-81; Fig. 1-3 and 7), and receiving an acceptance of the invitation notification from said second user, via said program running on said second terminal device (e.g. abstract; pg. 1, ¶5-7; pg. 6-7, ¶73-81; Fig. 1-3 and 7), and associating, by said cloud server, said second terminal device of said second user to said registered smart home appliance, whereupon the network system is configured such that said second user is able to select on said second terminal device one or more control instructions and is able to associate said selected one or more control instructions to said registered smart home appliance, and said cloud server is able to send said one or more control instructions selected by said second user to said registered smart home appliance (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 2, Quam discloses the method according to claim 1, further comprising, after said step of creating a sharing users' group: displaying, by said program running on said first terminal device, said first user and said second user as members of said users group; and displaying, by said program running on said second terminal device, said first user and said second user as members of said users group (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 3, Quam discloses the method according to claim 1, further comprising: displaying, by said program running on said first terminal device, said registered smart home appliance associated to said members of said users group; and displaying, by said program running on said second terminal device, said registered smart home appliance associated to said members of said users group (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 4, Quam discloses the method according to claim 2, wherein: displaying said first user comprises displaying an icon comprising identification data (e.g. account$/username) referred to said first user; and displaying said second user comprises displaying an icon comprising identification data referred to said second user (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 5, Quam discloses the method according to claim 4, wherein: said identification data referred to said first user comprises a photo, a name (e.g. username), or an initial of said first user; and said identification data referred to said second comprises a photo, a name, or an initial of said second user (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 6, Quam discloses the method according to claim 1, creating an activity group by: selecting on said first terminal device or on said second terminal device one or more smart home appliances of said at least one registered smart home appliance (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); selecting on said first terminal device or on said second terminal device one or more control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); associating said selected one or more control instructions to said selected one or more smart home appliances (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); selecting on said first terminal device or on said second terminal device a trigger event for each one of said selected one or more control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); and the method further comprises the steps of: activating on said first terminal device or on said second terminal device said activity group (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); and sending, by said cloud server, said selected one or more control instructions to said selected one or more smart home appliances according to said trigger event (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 7, Quam discloses the method according to claim 6, further comprising identifying said activity group with an activity group name by receiving a typed group name (e.g. company name) via said first terminal device or said second terminal device (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 8, Quam discloses the method according to claim 1, wherein said one or more control instructions comprises one or more pre-prepared control instructions and/or one or more user-created control instructions, said one or more control instructions being registered in said cloud server and/or in said first terminal device and/or in said second terminal device, and executable by said selected one or more smart home appliances (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 9, Quam discloses the method according to claim 6, further comprising: sending an alert notification to said first terminal device or said second terminal device when said trigger event occurs or is about to occur or has just occurred and (e.g. pg. 12, ¶126 and 129; pg. 15, ¶140-142); receiving a reply through said first terminal device or said second terminal device to enable said cloud server to send said selected one or more control instructions to said selected one or more smart home appliances (e.g. pg. 12, ¶126 and 129; pg. 15, ¶140-142).
 	Regarding claim 10, Quam discloses the method according to claim 6, further comprising sending a reminder notification to said first terminal device or said second terminal device to remind that said trigger event occurs or is about to occur or has just occurred (e.g. pg. 12, ¶126 and 129; pg. 15, ¶140-142).
 	Regarding claim 11, Quam discloses the method according to claim 6, wherein selecting a trigger event for said control instruction comprises of selecting a date and/or a time (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105).
 	Regarding claim 12, Quam discloses the method according to claim 6, wherein selecting a trigger event for said control instruction comprises the steps of: selecting a date (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105); and selecting a starting time and an ending time or duration for said selected control instruction (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105).
 	Regarding claim 13, Quam discloses the method according to claim 12, wherein said duration time is automatically set at a predetermined value once the starting time has been selected (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105).
 	Regarding claim 14, Quam discloses the method according to claim 6, wherein selecting a trigger event for said selected control instruction comprises: selecting a starting time and an ending time or duration within a day for said selected control instruction (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105); activating said starting time and said ending time or duration by selecting one or more days of the week for repeating said selected control instruction at said selected one or more days of the week (e.g. pg. 4, ¶52 and 55-56; pg. 6-7,¶73-81; pg. 10, ¶105).
 	Regarding claim 15, Quam discloses the method according to claim 6, wherein said trigger event is a geographical location-based event wherein said geographical location is determined by said cloud server by receiving a positioning information from a GPS unit of said first terminal device or said second terminal device (e.g. pg. 6-7, ¶73-81).
 	Regarding claim 19, Quam discloses the method according to claim 6, wherein said trigger event depends on a functioning mode of said selected one or more smart home appliances and/or a functioning status of said selected one or more smart home appliances and/or historical data of said selected one or more smart home appliances (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 20, Quam discloses the method according to claim 1, further comprising: selecting on said first terminal device or on said second terminal device two or more smart home appliances of a same first type among said at least one smart home appliance (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); grouping on said first terminal device or on said second terminal device said selected two or more smart home appliances of the same first type into a first products group (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); selecting on said first terminal device or on said second terminal device one or more first control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); associating said selected one or more first control instructions to said first products group to define one or more first group control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); and sending, by said cloud server, said one or more first group control instructions to said first products group so that all the grouped smart home appliances in the first products group concurrently execute one or more identical functions according to said one or more first group control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 21, Quam discloses the method according to claim 20, wherein said same type appliances are appliances that can be controlled by means of same control instructions and execute identical functions according to said control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 22, Quam discloses the method according to claim 20, further comprising adding to said already created first products group a further smart home appliance which is of the same first type (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 23, Quam discloses the method according to claim 20, further comprising: selecting on said first terminal device or on said second terminal device further two or more smart home appliances of a same second type among said two or more smart home appliances (e.g. HVAC systems) (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); grouping on said first terminal device or on said second terminal device said selected further two or more smart home appliances of the same second type into a second products group (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); selecting on said first terminal device or on said second terminal device one or more second control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); associating said selected one or more second control instructions to said second products group to define one or more second group control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7); and sending, by said cloud server, said one or more second group control instructions to said second products group so that all the grouped smart home appliances of said second products group concurrently execute one or more identical functions according to said one or more second group control instructions (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 24, Quam discloses the method of claim 20, wherein the same first type comprises air conditioning units (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).
 	Regarding claim 25, Quam discloses the method of claim 23, wherein the same first type and the same second type both comprise air conditioning units (e.g. two or more HVAC systems) (e.g. abstract; pg. 1, ¶5-7; pg. 4, ¶52 and 55; pg. 6-7, ¶73-81; Fig. 1-3 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quam as applied to claim 15 above, and further in view of Smith et al. U.S. PGPub 2017/0359191.
Smith does not explicitly disclose using a geofence system that triggers control instructions and notifications.
 	Regarding claim 16, Quam discloses a method wherein said geographical location-based event comprises starting or ending said selected one or more control instructions when said first terminal device or said second terminal device reaches a predetermined distance from the geographical location of said selected one or more smart home appliances while said first terminal device or said second terminal device is moving away from said selected one or more smart home appliances (e.g. pg. 20-22; ¶199-209; pg. 26-27, ¶263-273).
 	Regarding claim 17, Quam discloses the method according to claim 16, wherein said geographical location-based event comprises: detecting via said cloud server when said first terminal device or said second terminal device reaches said predetermined distance from the geographical location of said selected one or more smart home appliances while said first terminal device or said second terminal device is moving away from said selected one or more smart home appliances (e.g. pg. 20-22; ¶199-209; pg. 26-27, ¶263-273); sending a notification to said first terminal device or said second terminal device to accept the starting or ending of said selected control instruction; accepting said notification via said first terminal device or said second terminal device (e.g. pg. 20-22; ¶199-209; pg. 26-27, ¶263-273).
 	Regarding claim 18, Quam discloses the method according to claim 16, wherein said geographical location-based event comprises starting or ending said selected control instruction when said first terminal device or said second terminal device reaches a predetermined distance from the geographical location of said selected one or more smart home appliances while said first terminal device or said second terminal device is moving towards said selected one or more smart home appliances (e.g. pg. 20-22; ¶199-209; pg. 26-27, ¶263-273).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement a geofence system to control an HVAC system. One of ordinary skill in the art would have been motivated to do this in order to efficiently operate an HVAC system to be used as needed.
 	Therefore, it would have been obvious to modify Quam with Smith to obtain the invention as specified in claims 16-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 13, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116